Opinion by
Judge Crumlish, Jr.,
The Department of Public Welfare (DPW) hearing officer affirmed a decision of the Blair County Board of Assistance (CBA) which denied benefits of $250.00 to Bula E. Shoenfelt under Pennsylvania’s Emergency Energy Assistance Program. We reverse.
Shoenfelt is a 79-year old woman whose sole monthly income consists of a $228.40 Social Security check supplemented by food stamps. Acting upon a notice from DPW stating she may be eligible for funds to assist in the payment of energy-related expenses, Shoenfelt borrowed $300.00 from her niece to utilize as partial payment for repairs to her badly leaking roof.
The issue before us concerns DPW’s interpretation of its regulations published in 8 Pa. B. 1110, 1111, 1469-70 (1978). These regulations provide grants of assistance for energy-related expenses due to cold weather, including “emergency house repairs” up to a maximum of $250.00. In cases where a service supplier is involved, the applicant must furnish documentary evidence that these bills have not been paid. The department is then authorized to directly reimburse the utility, fuel or service supplier. It is conceded by the department that Shoenfelt is in all ways eligible for assistance except that she has no outstanding energy-related bills since the roofer, her supplier, has been paid. Reimbursements, however, may be made directly to a lending institution which supplied funds *598to an applicant.1 DPW, in strictly interpreting this regulation, has ruled Shoenfelt ineligible for the grant because she borrowed the money from a relative.
Was this decision an abuse of discretion for DPW to so narrowly interpret its regulations?
What was the intent of the department regulations? We look for guidance to the enabling federal legislation which funds the state energy assistance program. The federal program, known as “Emergency Energy Conservation Services” was implemented in order to “enable low income individuals and families, including the elderly and the near poor, to participate in energy conservation programs designed to lessen the impact of the high cost of energy on such individuals and families and to reduce individual and family energy consumption.”2 Funds made available to states are to be used only to respond to the needs of eligible households which arise out of the existence of an energy-related emergency.
In our judgment, Shoenfelt fits precisely the type of individual intended to be benefited by the underlying legislation. To exclude reimbursement of the energy-related loan merely because a private lender is involved is an unreasonable construction which leads to an unjust result. In so holding, we are guided by the presumption that the legislature does not intend an unreasonable result. Baronett v. Tucker, 26 Pa. Commonwealth Ct. 559, 365 A.2d 179 (1976). Penalizing Shoenfelt for bargaining to obtain a lower than market interest rate3 is not grounded upon sound logic considering the limited financial wherewithall of this applicant.
*599Permitting assistance reimbursement benefits to deserving individuals such as Sboenfelt would not, in our opinion, countenance or encourage tbe fraudulent abuse of tbe energy assistance program.
Accordingly, we
Oedeb
And Now, tbis 5th day of March, 1980, tbe adjudication of tbe Commonwealth of Pennsylvania, Department of Public Welfare, dated July 21,1978, as finally adopted July 31, 1978, is reversed and tbe case remanded for determination of benefits.
Tbis decision was reached prior to tbe death of President Judge Bowman.
Judge DiSalle did not participate in tbe decision in tbis case.

 8 Pa. B. 1470 (1978).


 42 U.S.O. §2809(a) (12).


 The applicant’s niece, payee of the note, testified that she is charging six percent (6%) interest on the loan and intends to enter judgment if it is not satisfied. A promissory note for the personal loan is documented as an exhibit in the record.